United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
U.S. POSTAL SERVICE, SPRING GARDEN
STATION, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1381
Issued: November 23, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 20, 2016 appellant, through counsel, filed a timely appeal of a March 18, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained a
traumatic injury causally related to a November 3, 2014 employment incident.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel contended that appellant had submitted prima facie factual and
medical evidence to establish his claim for right lower extremity lumbar radiculopathy and that
his physician’s report should be read in the light most favorable to appellant.
FACTUAL HISTORY
On November 4, 2014 appellant, then a 43-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on November 3, 2014 he slipped on wet leaves that he could not
see in the dark and injured his right hip. On the reverse side of the claim form, the employing
establishment disagreed with appellant’s description of his employment incident, noting that he
asserted that he stepped onto the sidewalk which was covered with wet leaves. The employing
establishment found no wet leaves present when investigating the site of the incident.
Appellant signed a statement on November 3, 2014 alleging that while delivering mail he
slipped on some wet leaves that he could not see in the dark. He alleged that he slightly injured
his right hip. Appellant refused medical treatment.
The employing establishment challenged appellant’s claim on November 6, 2014 noting
again that on-site investigation did not reveal wet leaves. Appellant’s supervisor alleged that
appellant did not want to complete his assignment because it was dark. He further noted that
appellant initially refused medical treatment and reported his right hip was sore the following
day after driving to work.
Appellant completed a statement on November 4, 2014 noting that on November 3, 2014
he was delivering mail and walking down steps while holding the railing with his left hand. As
he descended the last step, he slipped injuring his right hip. Appellant alleged that he noticed
wet leaves that he was unable to see in the dark. He did not initially believe that he had
sustained a serious injury or that he needed medical attention. On November 4, 2014 appellant’s
hip was painful and pain was shooting down his leg to his knee.
The employing establishment provided appellant with an authorization for examination
(Form CA-16) on November 4, 2014.
In a letter dated November 12, 2014, OWCP requested that appellant provide additional
factual and medical evidence in support of his claim. It allowed 30 days for a response.
Dr. Craig H. Rosen, a Board-certified orthopedic surgeon, examined appellant on
November 11, 2014. He noted that appellant was descending stairs while delivering mail when
he slipped on some wet leaves. Dr. Rosen indicated that appellant’s legs went out from under
him and he fell onto his right hip and lower back. He diagnosed lumbar radiculopathy or
lumbosacral neuritis. Appellant returned to full-duty work at the employing establishment on
November 12, 2014.
On December 9, 2014 Dr. Rosen reported that appellant was performing full work duties
and experienced continued low back pain with increased pain and tingling in the right lower
extremity. He diagnosed lumbar spondylosis and lumbar radiculopathy at L4 and L5 on the
right.

2

By decision dated December 18, 2014, OWCP denied appellant’s traumatic injury claim
finding that he had not established that the employment event occurred as alleged. It noted that
he did not explain the discrepancy between his statement that he slipped on wet leaves and the
employing establishment’s assertion that there were no wet leaves present at the location of his
alleged employment incident.
Appellant submitted a request for reconsideration dated December 30, 2014, received
January 6, 2015. He described his employment incident and noted that on November 3, 2014 at
5:15 pm, it was dark and the pavement was wet from the previous day’s rain. Appellant slipped
as he came off the bottom step, but was holding the railing which prevented him from falling to
the ground. He felt pain in his hip and lower back. Appellant looked to see what caused him to
slip and saw wet leaves. He disagreed that the employing establishment performed an on-site
inspection. Appellant asserted that there was a tree in front of the house where he slipped and
definitely leaves at the bottom of the steps.
Appellant submitted his emergency records dated November 4, 2014. The records
indicated that he tripped and almost fell to the ground. Appellant held on to a railing and twisted
his right hip. Dr. Paul H. Reyes, a Board-certified internist, diagnosed a muscle strain.
By decision dated March 24, 2016, OWCP modified its prior decision finding that
appellant had submitted sufficient factual evidence to establish that the employment incident
occurred as alleged. However, it found that neither Dr. Reyes nor Dr. Rosen provided medical
reasoning explaining how appellant’s slip on November 3, 2014 resulted in right-sided
radiculopathy.
Appellant requested reconsideration on June 1, 2015. He submitted a note from
Dr. Rosen dated December 9, 2014 and amended December 30, 2014. Dr. Rosen added that the
diagnosed conditions were causally related to the workers’ compensation injury sustained on
November 3, 2014. He also amended his November 11, 2014 note on December 30, 2014 to
include that appellant’s diagnosed lumbar radiculopathy was causally related to his November 3,
2014 work incident.
By decision dated August 18, 2015, OWCP declined to reopen appellant’s claim for
consideration of the merits. It found that Dr. Rosen’s reports were repetitious and did not
warrant consideration of the merits of appellant’s claim.
Counsel requested reconsideration on December 22, 2015. He submitted a report from
Dr. Rosen dated November 23, 2015. Counsel contended that Dr. Rosen provided “abundant
reasons” for his conclusion that appellant sustained injury on November 3, 2014. Dr. Rosen
provided a history of treatment beginning on November 11, 2014 and diagnosed lumbar
radiculopathy. He described the November 3, 2014 employment incident noting that appellant
was descending stairs and slipped on some wet leaves, “[h]is legs went out from under him and
he fell on his right hip and lower back.” Appellant reported lower back pain with radiculopathy
to the right lower extremity. Dr. Rosen opined that there was a causal relationship between
appellant’s ongoing complaints of low back pain with radicular symptoms into his right lower
extremity and his November 3, 2014 injury sustained while delivering mail. He again noted that
appellant was descending steps and slipped on wet leaves. Dr. Rosen found that appellant was

3

able to “hold onto a railing at that point preventing his fall to the ground, but he felt pain in his
low back and to his right hip and right lower extremity.” He concluded that appellant “wrenched
his lower back and created the irritation of the nerve roots in the lower back causing the radicular
symptoms in his right lower extremity.”
By decision dated March 18, 2016, OWCP reviewed the merits of appellant’s claim and
denied modification. It found that Dr. Rosen’s report was not sufficient to meet appellant’s
burden of proof to establish his traumatic injury claim as it provided two different descriptions of
the employment incident. OWCP found that, due to the factual discrepancies, Dr. Rosen’s report
was not based on an accurate factual history.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.4 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.5
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”6 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that he and she actually experienced the employment
incident at the time, place, and in the manner alleged.7 Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8 A medical report is of limited probative value
on a given medical question if it is unsupported by medical rationale.9 Medical rationale
includes a physician’s detailed opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment activity. The
3

Id.

4

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

20 C.F.R. § 10.5(ee).

7

John J. Carlone, 41 ECAB 354 (1989).

8

J.Z., 58 ECAB 529 (2007).

9

T.F., 58 ECAB 128 (2006).

4

opinion of the physician must be based on a complete factual and medical background of the
claim, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and specific
employment activity or factors identified by the claimant.10
ANALYSIS
The Board finds that appellant has not submitted the necessary medical evidence to
establish that he sustained a traumatic injury on November 3, 2014.
Appellant has submitted a clear description of the events of November 3, 2014 indicating
that he slipped, but did not fall, on wet leaves sustaining injury to his right hip. The emergency
room notes signed by Dr. Reyes the next day included this history of injury. Dr. Reyes
diagnosed a muscle strain, but did not provide any medical reasoning in describing how
appellant’s employment incident caused this condition. Due to this deficiency, this report is not
sufficient to meet appellant’s burden of proof and establish his traumatic injury claim.11
In support of his traumatic injury claim, appellant has also submitted a series of medical
reports from Dr. Rosen beginning on November 11, 2014. The initial report provided a history
of injury that did not comport with appellant’s statements. Dr. Rosen indicated that appellant fell
injuring his right hip and back on November 3, 2014. While Dr. Rosen provided additional
opinions and noted in an amended report on December 30, 2014 that the fall on November 3,
2014 resulted in appellant’s diagnosed lumbar radiculopathy, these reports were not based on an
accurate factual background and could not contain the necessary medical reasoning to establish
appellant’s traumatic injury claim.
In the November 23, 2015 report, Dr. Rosen provides two different descriptions of
appellant’s November 3, 2014 employment incident. He reiterates his earlier description of a
slip and fall, but at the end of his report indicates that appellant was able to prevent a fall to the
ground by holding onto a railing. Due to the variations of the descriptions of the employment
incident, the Board is unable to find that Dr. Rosen’s report is based on a proper history of
injury. Without a proper factual background, his opinions on causal relationship and his medical
reasoning lack probative value and contrary to counsel’s arguments on appeal are not sufficient
to meet appellant’s burden of proof or to require additional development of the medical evidence
by OWCP.12
10

A.D., 58 ECAB 149 (2006).

11

See T.P., Docket No. 14-1946 (issued February 13, 2015).

12

As noted, the employing establishment executed a Form CA-16 on November 4, 2014 authorizing medical
treatment. The Board has held that where an employing establishment properly executes a Form CA-16, which
authorizes medical treatment as a result of an employee’s claim for an employment-related injury, it creates a
contractual obligation, which does not involve the employee directly, to pay the cost of the examination or treatment
regardless of the action taken on the claim. See D.M., Docket No. 13-535 (issued June 6, 2013). See also 20 C.F.R.
§§ 10.300, 10.304. Although OWCP denied appellant’s claim for an injury, it did not address whether he is entitled
to reimbursement of medical expenses pursuant to the Form CA-16. Upon return of the case, OWCP should further
address this matter.

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained a traumatic injury causally related to a November 3, 2014 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the March 18, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 23, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

